DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 24, 25, 27, 30, 33-35, 38, 39, 42, 44, 48, 50, 57-59, 72, 73, 76, 79, 81-84 and 86-93 are pending of which claims 24, 83 and 89 are in independent form. 
Claims 50 and 79 objected.
Claims 24, 25, 27, 30, 33-35, 38, 39, 42, 44, 48, 50, 57-59, 72, 73, 76, 79, 81-84 and 86-93 are rejected under 35 U.S.C. 103(a).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 24, 25, 27, 30, 33-35, 38, 39, 42, 44, 48, 50, 57-59, 72, 73, 76, 79, 81-84 and 86-93 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s Argument:
Applicant argues, on pages 12-16 of the “Remarks”, that “Regarding amended independent claim 24, the cited references, alone or in combination, fail to teach or suggest at least the features of "a notification that: partially overlays a portion of a second content item". The Action, at page 6, concedes that neither Papkoff nor Boicey explicitly disclose these features. However, the Office alleges that a person of ordinary skill would have been expected to modify the Papkoff- Boicey combination so that a 

	Examiner’s Response:
Examiner respectfully disagrees; examiner further indicates the combination of Papkoff, Oliver, Graham1 and Nichols clearly teaches, a notification that: partially overlays a portion of a second content item (Graham1: see Figs. 3, 5A-C, 6 and 7, partial overlay of the currently viewed content).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 24 and 72-79, 81-84 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff; Leon et al. (US 20080281783 A1) [hereinafter Papkoff] in view of Oliver, Trevor Nelson et al. (US 20050198006 A1) [Oliver] in view of Graham, Jamey et al. (US 20040090462 A1) [Graham1] in view of Nichols; Michael R. et al. (US 9544656 B1) [Nichols].

	Regarding claims 24, 83 and 89, Papkoff discloses, a method comprising: receiving, by a computing device, a search term (The time bar may include at last one graphic indicator corresponding to a time in the media file where the search term is used ¶ [0005]. Also see Fig. 12, allowing the computer device receiving search terms); 
determining, based on the search term and data from a data source, a plurality of audiovisual content items in which the search term is spoken (The time bar may include at last one graphic indicator corresponding to a time in the media file where the search term is used. For example, the search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search term is found in a media file ¶ [0070]. Also see ¶ [0105]);
determining, for each of the plurality of audiovisual content items: a playback time corresponding to when the search term is spoken (The time bar may include at last one graphic indicator corresponding to a time in the media file where the search term is used. For example, the search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search term is found in a media file ¶ [0070]. Also see ¶ [0105]); 
generating, for output a plurality of thumbnail images corresponding to  each of the plurality of audiovisual content items (see Figs. 12, 13 and 14 showing results with thumbnails. see Fig. 12, icon or thumbnails. Referring to FIGS. 13-14, the MP module 312 may also provide, generate or display a listing of media information 370 related other media record files stored in the database 306. The media information 370 may be displayed in a display section or pane 371 of the visual pane 340. The media information 370 may include a title 372, a description 374, and a thumbnail image 376 that represents a media record file. The media information may be displayed in any order. A preferred order of display may include the title 372 located at a top 378 of the display pane 371, the description located on a right side of the display pane 371, and the thumbnail image 376 located on a left side of the description 374. If a user selects media information 370 related a media record file, the MP module 312 loads the header prior to the media in order to quickly update the time bar 336 ¶ [0104]);
determining an occurrence of the search term in one of the plurality of audiovisual content items (Still referring to FIG. 12, the time bar 336 may depict a playback time or length of a particular media file. The time bar 336 may include at least one graphic indicator 318, such as a symbol, hash mark, or any other indicator used to identify a search term occurrence on the time bar 336. The graphic indicator 318 may indicate an instance within the playback time, which can be associated with at least one search term found within the associated media record file ¶ [0093], [0099], [0100]).
However Papkoff does not explicitly facilitates based on receiving a user request to receive a notification when the search term is spoken in the future in one or more of the plurality of audiovisual content items.
Oliver discloses, based on receiving a user request to receive a notification when the search term is spoken in the future in one or more of the plurality of audiovisual content items (FIG. 7 illustrates an exemplary notification that may be provided to a user in response to keywords being detected within closed captioning content according to principles described herein ¶ [0009] and [0062]. Also see Figs. 4-8).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Oliver’s system would have allowed Papkoff to facilitates based on receiving a user request to receive a notification when the search term is spoken in the future in one or more of the plurality of audiovisual content items. The motivation to combine is apparent in the Papkoff’s reference, because there is a need for improving locating and scheduling media content programs for recording or viewing and recusing the cumbersome and time-consuming effort to find the sections used is interested in, and prevent missing viewing opportunities.
However neither Papkoff nor Oliver explicitly facilitates outputting a notification that: partially overlays a portion of a second content item; indicates the search term in the one of the plurality of 
Graham1 discloses, outputting a notification that: partially overlays a portion of a second audiovisual content item (see Figs. 3, 5A-C, 6 and 7, partial overlay of the currently viewed content); 
indicates the search term in the one of the plurality of audiovisual content items (According to an embodiment of the present invention, GUI 300 provides features that enable a user to search for one or more words that occur in the text information (e.g., CC text, transcript of audio information, a text representation of some other type of information included in the multimedia information) extracted from the multimedia information. For example, a user can enter one or more query words in input field 354 and upon selecting "Find" button 356, server 104 analyzes the text information extracted from the multimedia information stored by the multimedia document to identify all occurrences of the one or more query words entered in field 354 ¶ [0124]); 
and comprises a thumbnail image of the one of the plurality of audiovisual content items (¶ [0124]. Further, GUI 300 depicted in FIG. 6 comprises an area 358 sandwiched between thumbnail images 312-1 and 312-2 that indicates locations of occurrences of the query words or other words specified by the user. For example, area 358 comprises markers indicating the locations of word "National" in thumbnail image 312-1. The user can then use either thumbnail viewing area lens 314, or panel viewing area lens 322 to scroll to a desired location within the multimedia document. FIG. 7 depicts a simplified zoomed-in view of second viewing area 304 showing area 358 according to an embodiment of the present invention. As depicted in FIG. 7, area 358 (or channel 358) comprises markers 360 indicating locations in thumbnail image 312-1 that comprise occurrences of the word "National". In alternative embodiments of the present invention, markers in channel 358 may also identify locations of the user-specified words or phrases in the other thumbnail images displayed in second viewing area 304. In alternative embodiments, locations of occurrences of the query words or 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Graham1's system would have allowed Papkoff and Oliver to facilitate outpitting a notification that: partially overlays a portion of a scond content item; indicates the search term in the one of the plurality of audiovisual content items; and comprises a thumbnail image of the one of the plurality of audiovisual content items. The motivation to combine is apparent in the Papkoff and Oliver’s reference, because there is a need for techniques that allow users to skim or read a multimedia document "horizontally." Techniques that allow users to view, analyze, and navigate multimedia information stored in multimedia documents are desirable.
	
Regarding claims 45-47, (canceled).

Regarding claim 59, the combination of Papkoff, Oliver, Graham1 and Nichols discloses, determining entities corresponding to the search term; and determining how often an entity of the entities appears across a plurality of conversations captured from a plurality of data source (Papkoff: Still referring to FIG. 12, the time bar 336 may depict a playback time or length of a particular media file. The time bar 336 may include at least one graphic indicator 318, such as a symbol, hash mark, or any other indicator used to identify a search term occurrence on the time bar 336. The graphic indicator 318 may indicate an instance within the playback time, which can be associated with at least one search term found within the associated media record file ¶ [0093], [0099], [0100]).

Regarding claim 60-71, (Canceled). 

Regarding claims 72 and 91, the combination of Papkoff, Oliver, Graham1 and Nichols discloses, wherein the outputted notification comprises a first option to output the one of the plurality of audiovisual content items and a second option to record the one of the plurality of audiovisual content items (Papkoff: Referring to FIGS. 10-11, once the synthesizing module 304 can access both a media and an associated text file, it may record a time mark 314 for a block of characters 316 in the text file or transcript. A time mark 314 may correspond to a time stamp or any other indicator that matches up a search term to a graphical indicator on a time bar associated with a media record file ¶ [0085], [0086]. Also see Figs. 11 and 12; Element 336 showing the time bar and indicators where the word has appeared).

Regarding claims 73 and 88, the combination of Papkoff, Oliver, Graham1 and Nichols discloses, wherein each of the plurality of thumbnail images further comprises a time elapsed since the search term was mentioned in the audiovisual content item that corresponds to the thumbnail image (Papkoff: see Figs. 12, 13 and 14 showing results with thumbnails. The search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search term is found in a media file. As discussed in more detail below, selecting, clicking on, or otherwise interacting with the graphic indicator may cause the media file to jump to the corresponding time in the media record file and, optionally, play the media from that time ¶ [0070]).

Regarding claims 76 and 87, the combination of Papkoff, Oliver, Graham1 and Nichols discloses, wherein the plurality of audiovisual content items comprise a plurality of video programs (Papkoff: The search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search 

Regarding claims 81, the combination of Papkoff, Oliver, Graham1 and Nichols discloses, wherein the notification comprises an option to record the one of the plurality of audiovisual content items, and the method further comprises: causing, based on a selection of the option to record the one of the plurality of audiovisual content items, recording of the one of the plurality of audiovisual content items (FIG. 7 illustrates an exemplary notification that may be provided to a user in response to keywords being detected within closed captioning content according to principles described herein ¶ [0009] and [0062]. Also see Figs. 4-8).

Regarding claims 82 and 84, the combination of Papkoff, Oliver, Graham1 and Nichols discloses, wherein the outputted notification comprises: an option to view the one of the plurality of audiovisual content item, and the method further comprises: causing, based on a selection of the option to view the one of the plurality of audiovisual content items, output of the one of the plurality of audiovisual content items (Papkoff: see Fig. 12 and also Figs. 8 and 9).

Regarding claim 85, (Canceled).

Regarding claims 86 and 90, the combination of Papkoff, Oliver, Graham1 and Nichols discloses, wherein the notification is configured to be output as a pop-up notification (Papkoff: The popup window may include text and/or related images describing features of the community 24 ¶ [0041], [0046], [0047]).

Regarding claims 92 and 93, the combination of Papkoff, Oliver, Graham1 and Nichols discloses, wherein the second audiovisual content item is different from the plurality of thumbnail images (see Figs. 12, 13 and 14 showing results with thumbnails. see Fig. 12, icon or thumbnails. Referring to FIGS. 13-14, the MP module 312 may also provide, generate or display a listing of media information 370 related other media record files stored in the database 306. The media information 370 may be displayed in a display section or pane 371 of the visual pane 340. The media information 370 may include a title 372, a description 374, and a thumbnail image 376 that represents a media record file. The media information may be displayed in any order. A preferred order of display may include the title 372 located at a top 378 of the display pane 371, the description located on a right side of the display pane 371, and the thumbnail image 376 located on a left side of the description 374. If a user selects media information 370 related a media record file, the MP module 312 loads the header prior to the media in order to quickly update the time bar 336 ¶ [0104]).


Claims 25, 26, 50-54, 60-62 and 68 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Oliver in view of Graham1 in view of Nichols in view of Gallagher; Daniel Gerard et al. (US 20090063134 A1) [hereinafter Gallagher].

Regarding claim 25, the combination of Papkoff, Oliver, Graham1 and Nichols teaches all the limitations of claim 24.
However neither one of Papkoff, Oliver, Graham1 or Nichols explicitly facilitates a method/system wherein determining entities corresponding to the search term determining co-occurrences of the entities within the data; recording the co-occurrences of the entities in an entity 
Gallagher discloses, wherein the entity network graph is updated in real-time (The methods of the present invention may be embodied in a client-server system where the client may indicate the textual corpus and initial keyword. A web-based application enables near real-time interactive node identification functionality. This interactive functionality allows the user to view Narrative Network maps via the web and allows real-time linkage explanation of each node via clicking on a node ¶ [0050]).
determining entities corresponding to the search term determining co-occurrences of the entities within the data; recording the co-occurrences of the entities in an entity network graph that tracks relationships between the co-occurrences of the entities (Two keywords that appear within a text unit, i.e., a sentence or a paragraph, may be treated as being paired together in the media under analysis. In the above chart, the second phase of the process indicates the frequency of each of the keywords is paired together in the exemplary media coverage per each media unit. A keyword matrix in this exemplary embodiment is an undirected network that represents the co-occurrence frequency of any two keywords in a given text unit. A paragraph may be defined, for example, as text between two line breaks and a sentence may be defined as the unit between two periods, i.e., between two full stops. The co-occurrence frequency of the two keywords at a paragraph level or at a sentence level is the number of paragraphs or sentences that include both keywords. Therefore, this frequency assigns the value of links between each pair of keyword nodes that may be represented in a subsequent phase such as a nodal network graph of a narrative network. If two keywords never appear in any sentence or paragraph together, there is no entry (other than a placeholder entry of zero) in the cells of Table 2 representing a link between the keywords, and there would not be an arc or link between representations of these keywords as expressed in a graphical network for visualization of the outcome to user ¶ [0037], [0040]).


Regarding claim 26, (Canceled).

Regarding claims 51-56, (canceled).

Regarding claim 28, (canceled).

Regarding claim 31, (canceled).

Regarding claim 32, (canceled).

Regarding claims 36 and 37, (Canceled).

Claims 27, 33-37, 42-44, 47 and 55-57 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Oliver in view of Graham1 in view Nichols in view of Gallagher in view of Druzgalski; Adrian et al. (US 20100100537 A1) [hereinafter Druzgalski].

Regarding claim 27, the combination of Papkoff, Oliver, Graham1, Nichols and Gallagher teaches all the limitations of claim 25.
However neither one of Papkoff, Oliver, Graham1, Nichols or Gallagher explicitly facilitates determining entities corresponding to the search term; and determining trending results across a plurality of channels or in a particular geographic region based on how frequently each entity of the entities occurs in the data; filtering the trending results according to preferences of a client application; and outputting the filtered trending results to the client application.
Druzgalski discloses, determining entities corresponding to the search term (see Fig. 4);
determining trending results across a plurality of channels or in a particular geographic region based on how frequently each entity of the entities occurs in the data; filtering the trending results according to preferences of a client application; and outputting the filtered trending results to the client application (Druzgalski: FIG. 1 illustrates a block diagram of client devices coupled to one another and a host server capable of aggregating web feeds relevant to a geographical locale from multiple sources and identifying trends in the web feeds ¶ [0004], [0005]. The trending engine 214 uses multiple trending analysis agents each configured to analyze a candidate phrase using a different trending parameter to facilitate in making a determination as to whether the candidate phrase corresponds to a topic that is popular among feeds in locally or globally ¶ [0078]. Also see ¶ [0043], [0045],  [0088], [0095]-[0097], [0122]).


Regarding claim 33, the combination of Papkoff, Oliver, Graham1, Nichols, Gallagher and Druzgalski discloses, further comprising: determining entities corresponding to the search term by filtering false positive entity results based on how often the entities occur in the data (Druzgalski: down-weighting allows negative feedback looping to mitigate an effect of false positives; ¶ [0106] and figure 5).

Regarding claim 34, the combination of Papkoff, Oliver, Graham1, Nichols, Gallagher and Druzgalski discloses, determining entities corresponding to the search term by: extracting individual words from the data (Papkoff: The search query may include one or more terms or keywords used by the embodiment to conduct a search and thereby retrieve search results related to or based on the user-inputted terms or keywords ¶ [0088]. Also see ¶ [0058] and [0107]); determining that a plurality of different words of the individual words relate to a same entity; and normalizing a plurality of entities respectively associated with the plurality of different words to comprise a common representation of the same entity (Druzgalski: aggregator engines can generate normalized web feeds that have a consistent data structure specified by mapping information; ¶ [55, 62]).

Regarding claim 35, the combination of Papkoff, Oliver, Graham1, Nichols, Gallagher and Druzgalski discloses, determining entities corresponding to the search term by extracting individual words from the data; determining that a plurality of different words of the individual words relate to a same entity based on aliases of the same entity received from dictionaries; and categorizing each entity of the entities as a person, place, or thing (Druzgalski: aggregator engines can generate normalized web feeds that have a consistent data structure specified by mapping information; ¶ [55, 62]. the data structure can include a field to specify a topic identifier to specify a category; see paragraph 57 and figure 2B).

Regarding claim 57, the combination of Papkoff, Oliver, Graham1, Nichols, Gallagher and Druzgalski discloses, determining entities corresponding to the search term; receiving, from a client application, a query for the particular entity; determining mentions of the particular entity in the captured data from the data source; and routing the mentions of the particular entity to the client application at a controlled rate that prevents more than a threshold number of the mentions from being routed to the client application within a period of time (Chim: For a first agent that has evaluated a phrase /word and reached the evaluation threshold (e.g., of a second state), the trend analysis engine 228 selects another agent and determines whether the selected agent is also in the second state. If so, the engine 228 determines whether the selected agent reached threshold analyzing the same phrase /word as the first agent. If so, the first agent is deactivated back to the first state ¶ [0105]. For a second agent that has evaluated a phrase /word and remains in the first state (e.g., has not reached evaluation threshold), the analysis engine 228 selects another agent which is configured to use the same trending .


Claims 42-44, 47 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Oliver in view of Graham1 in view Nichols in view of Druzgalski; Adrian et al. (US 20100100537 A1) [hereinafter Druzgalski].

Regarding claim 42, the combination of Papkoff, Oliver, Graham1 and Nichols, teaches all the limitations of claim 25.
However neither one of Papkoff, Oliver, Graham1 or Nichols, explicitly facilitates recognizing an advertisement in the data by: tracking how often a certain sentence occurs over a period of time within the data; and based on determining that the certain sentence occurs more than a threshold quantity of times over the period of time within the data, determining that the certain sentence is part of the advertisement; storing information regarding the advertisement in a database; and causing, based on identifying advertisement content in the database, a user device to output a subset of the data.
Druzgalski discloses, recognizing an advertisement in the data; and storing information regarding the advertisement in a database (an image filter can be applied using dimensions of images to determine presence of advertisements or icons in the Images; ¶ 68);
recognizing an advertisement comprises: tracking how often a certain sentence occurs over a period of time within the data; and based on  determining that the certain sentence occurs more than a threshold number of times in over the period of time within the data, determining that the certain sentence is part of the advertisement (Druzgalski: an image filter can be applied using dimensions of images to determine presence of advertisements or icons in the Images; ¶ 68);
causing, based on identifying advertisement content in the database, a user device to output a subset of the data (Druzgalski: An ad server 110 may also be coupled to the network 106. The host server 100 can communicate with the ad server 110 to publish promotional content through the host user interface on which the aggregated news feeds are published. The host server 100 can place advertisements based on the content of the published news feeds and/or publish advertisements from partnerships with advertisers. For example, the host server 100 may publish certain ads as sponsored content for partnered advertisers ¶ [0044], [0068]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Druzgalski’s system would have allowed Papkoff, Oliver, Graham1 and Nichols to facilitate recognizing an advertisement in the data by: tracking how often a certain sentence occurs over a period of time within the data; and based on determining that the certain sentence occurs more than a threshold quantity of times over the period of time within the data, determining that the certain sentence is part of the advertisement; storing information regarding the advertisement in a database; and causing, based on identifying advertisement content in the database, a user device to output a subset of the data. The motivation to combine is apparent in the Papkoff, Oliver, Graham1 and Nichols’ reference, because it prevents the user to be overwhelmed with feeds and updates, many of which the user may not be interested in.

Regarding claim 43, (Canceled). 

Regarding claim 44, the combination of Papkoff, Oliver, Graham1, Nichols and Druzgalski discloses, recognizing an advertisement in the data; and filtering the advertisement from being outputted in the plurality of audiovisual content items in which the search term is spoken (Druzgalski: An additional image filtering process can be performed by the aggregator engine 204 as well. For example, the extracted images can be further filtered for ads, junk icons, banner ads, etc. The image filter can be applied using dimensions of the images to determine presence of advertisements or icons in the images. In addition, the aggregator engine 204 can perform character recognition to detect text in the images to determine presence of advertisements in the images to be removed, for example ¶ 68).


Claims 29, 30, 38 and 59 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Oliver in view of Graham1 in view of Nichols in view of Gallagher in view of Chim; Nicholas et al. (US 20070043761 A1) [hereinafter Chim].

Regarding claim 30, the combination of Papkoff, Oliver, Graham1, Nichols, Gallagher and Chim discloses, determining entities corresponding to the search term by: extracting individual words from the data; determining word types of the individual words (Papkoff: The search query may include one or more terms or keywords used by the embodiment to conduct a search and thereby retrieve search results related to or based on the user-inputted terms or keywords ¶ [0088]. Also see ¶ [0058] and [0107]); 
However neither one of Papkoff, Oliver, Graham1, Nichols or Gallagher explicitly facilitates determining word types of the individual words 
 identifying patterns of the word types of the individual words from the captured data (Chim: stop words include prepositions, adverbs and most verbs and certain words/phrases are used m many parts of speech ¶ [0067]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chim’s system would have allowed Papkoff, Oliver, Graham1, Nichols and Gallagher to facilitate identifying patterns of the word types of the individual words from the captured data. The motivation to combine is apparent in the Papkoff, Oliver, Graham1, Nichols and Gallagher’s reference, because there is therefore a need for systems and methods that can identify content of interest.

Regarding claim 38, the combination of Papkoff, Oliver, Graham1, Nichols, Gallagher and Chim discloses, determining entities corresponding to the search term; and assigning a time-code, a channel source, and a topic to each of the entities (Chim: A table illustrates relationships between phrases, time counts, and topics; see paragraphs 53-56 and figure 5).


Claims 39-41 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Oliver in view of Graham1 in view of Nichols in view of Gallagher in view of in view of Druzgalski in view of Chim; Nicholas et al. (US 20070043761 A1) [hereinafter Chim].

Regarding claim 39, the combination of Papkoff, Oliver, Graham1, Nichols, Gallagher and Druzgalski discloses,  determining entities corresponding to the search term; and determining trending results based on how frequently each entity of the entities occurs in the data (Papkoff: see ¶ [0093], [0099] and [0100]);
and storing the trending results in separate category groups, wherein the separate category groups comprise region, topic, and source (Druzgalski: The trending engine 214 uses multiple trending analysis agents each configured to analyze a candidate phrase using a different trending parameter to facilitate in making a determination as to whether the candidate phrase corresponds to a topic that is popular among feeds in locally or globally ¶ [0078]. Also see ¶ [0088], [0095]-[0097])
However neither on of Papkoff, Oliver, Graham1, Nichols, Gallagher and Druzgalski explicitly facilitates by comparing a percentage change of a plurality of phrases mentioned in the captured data against historic frequency metrics for each of the plurality phrases
Chim, by percentage change of a plurality of phrases mentioned in the captured data against historic frequency metrics for each of the plurality phrases (Chim: the statistical engine can output the ranked list of phrases using various scoring or ranking methods, and the table illustrates the relationships between phrases, time counts, and topics; see paragraphs 33, 54 and figure 5).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chim’s system would have allowed Papkoff, Oliver, Graham1, Nichols, Gallagher and Druzgalski to facilitate by comparing a percentage change of a plurality of phrases mentioned in the captured data against historic frequency metrics for each of the plurality phrases. The motivation to combine is apparent in the Papkoff, Oliver, Graham1, Nichols, Gallagher and Druzgalski’s reference, because there is therefore a need for systems and methods that can identify content of interest.

Regarding claims 40 and 41, (Canceled).


Claims 58 and 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Oliver in view of Graham1 in view Nichols in view of Chim; Nicholas et al. (US 20070043761 A1) [hereinafter Chim].

Regarding claim 58, the combination of Papkoff, Oliver, Graham1 and Nichols teaches all the limitations of claim 24.
However neither one of Papkoff, Oliver, Graham1 or Nichols explicitly facilitate, receiving a search query for a particular entity; determining one or more terms related to the particular entity that are not in the search query; adding the one or more terms, to the search query; and receiving search results based on the search query and the added one or more terms related to the particular entity.
Chim discloses, receiving a search query for a particular entity; determining one or more terms related to the particular entity that are not in the search query; adding the one or more terms, to the search query; and receiving search results based on the search query and the added one or more terms related to the particular entity (Chim: The system includes a global dictionary and an edition-specific dictionary (a topical dictionary). Since editions represent different topic domains, a phrase that is interesting in one domain may be considered too generic for another domain. The edition-specific dictionary allows an authorized user to add edition-specific phrases into the dictionary. Furthermore, an authorized user can set a lifespan for a given phrase in the edition-specific dictionary ¶ [0066]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chim’s system would have allowed Papkoff, Oliver, Graham1 and Nichols to facilitate receiving a search query for a particular entity; determining one or more terms related to the particular entity that are not in the search query; adding the one or more terms, to the search query; and receiving search results based on the search query and the added one or more terms related to the particular entity. The motivation to combine is apparent in the 

Regarding claim 64, the combination of Papkoff, Oliver, Graham1, Nichols and Chim discloses, sorting the list such that a most current instance of the keyword is first in the list (Chim: the statistical engine keeps count of each occurrence of a specific phrase wherein the statistical engine can output a ranked list of phrases using various scoring or ranking methods; see paragraphs 32-33 and figure 5).


Claims 48-49 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Oliver in view of Graham1 in view of Nichols in view of Gallagher in view of Hirshberg; Peter et al. (US 20080147487 A1) [Hirshberg].

Regarding claim 48, the combination of Papkoff, Oliver, Graham1, Nichols and Gallagher teaches all the limitations of claim 25.
However neither one of Papkoff, Oliver, Graham1, Nichols or Gallagher explicitly facilitate determining entities corresponding to the search term; and determining, based on a dictionary representation of the entity, and based on a topic context, an ontology of an entity of the entities. 
Hirshberg discloses, determining entities corresponding to the search term; and determining, based on a dictionary representation of the entity, and based on a topic context (According to a specific embodiment, content may be classified based on links to an established topic directory or ontology, e.g., by looking at each piece of content and identifying outbound links and unusual phrases. An outbound link is then checked against an ontology (e.g., DMOZ (see http://dmoz.org/) or any other suitable ontology) and based on the link pattern, the content is automatically tagged as inside of that  an ontology of an entity of the entities (According to a specific embodiment, content may be classified based on links to an established topic directory or ontology, e.g., by looking at each piece of content and identifying outbound links and unusual phrases. An outbound link is then checked against an ontology (e.g., DMOZ (see http://dmoz.org/) or any other suitable ontology) and based on the link pattern, the content is automatically tagged as inside of that particular category ¶ [0088]. Also see ¶ [0111]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Hirshberg’s system would have allowed Papkoff, Oliver, Graham1, Nichols and Gallagher to facilitate a system determining an ontology of an entity of the entities based on a dictionary representation of the entity. The motivation to combine is apparent in the Papkoff, Oliver, Graham1, Nichols and Gallagher’s reference, because there is need for better targeting the advertisements. 

Regarding claim 49, (Canceled).

Allowable Subject Matter
Claims 50 and 79 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






5/6/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154